EXHIBIT 10.15


TRANSLATION FOR CONVENIENCE ONLY - NOT LEGALLY BINDING
 
TRANSLATION
 
LICENSE AGREEMENT
 
Entered into
 
Between
 
WATER BANK OF AMERICA INC.
 
And



4287762 CANADA INC.
 
TO WHICH INTERVENES:
 
ANTIROUILLE METROPOLITAIN CANADA LTD.
 

--------------------------------------------------------------------------------




BETWEEN:
 
WATER BANK OF AMERICA INC., legal person duly incorporated pursuant to the
Canada Business Corporations Act, having its head office at 5 Place Ville Marie,
Suite 1108, Montreal, Province of Quebec, H3B 2G2, herein .represented by Mr.
Jean-Jean Pelletier, duly authorized as he so declares;
         
(hereinafter referred to as “WBOA”)
     
AND:
 
4287762 CANADA INC., legal person duly incorporated in virtue of the Canada
Business Corporations Act, having its head office at 12271 Route 11, Village
Blanchard, New-Brunswick, E8P 1R4, represented herein by Mr. Bruno St-Onge, duly
authorized to act herein as he so declares;
         
(hereinafter referred to as “CANADA INC.”)
     
AND TO WHICH INTERVENES:
 
ANTIROUILLE MÉTROPOLITAIN CANADA LTÉE, legal person duly incorporated pursuant
to the Canadian Business Corporations Act, having its head office at 3175
Thibeau Blvd., Trois-Rivières, Province of Quebec, G8T 1G4, duly represented by
Mr. Bruno St-Onge, duly authorized to act herein as he so declares;
         
(hereinafter referred to as the “INTERVENANT”)

 
WHEREAS on February 11, 2006, WBOA sold to the INTERVENANT all but not less than
all the shares issued and in circulation from the capital stock of CANADA INC.;


WHEREAS CANADA INC. presently uses the logo and trade mark “Ice Rocks” which are
apposed on water bottles of various sizes;


WHEREAS WBOA is the proprietor of the trade mark “Ice Rocks” and of the logo
“Ice Rocks” (hereinafter referred to as the “INTELLECTUAL PROPERTY”) which
reproduction of the trade mark “Ice Rocks” and its logo is annexed hereto as
Annex “A”;
 
WHEREAS CANADA INC. wishes to acquire from WBOA the right to use the
INTELLECTUAL PROPERTY and WBOA wishes to license to CANADA INC. the right to use
the INTELLECTUAL PROPERTY;
 
2

--------------------------------------------------------------------------------




WHEREAS the parties hereto recognize the essentialness to set out the terms and
conditions relating to the use of the INTELLECTUAL PROPERTY by CANADA INC., in
writing;


WHEREAS CANADA INC. understands and appreciates the importance of the
INTELLECTUAL PROPERTY for WBOA;


WHEREAS WBOA committed itself in virtue of a Spring Water Supply Agreement and
in virtue of an Agreement for the Manufacture of Secured Spring Water Ice Cubes
and Water Bottles, entered into between the same parties herein on February 11,
2006, not to associate the trade mark “Ice Rocks” to its products which contain
treated water (i.e.: water bottles and secured ice cubes containing treated
water).


THE PARTIES AGREE TO THE FOLLOWING:


ARTICLE 1 - PREAMBLE


1.0
The above-mentioned preamble shall form an integral part of the present
Agreement.



ARTICLE 2 - DEFINITIONS


2.1
When utilized by the present Agreement or any modification thereof, the
following expressions have the meaning which are attributed to them hereinafter:




 
2.1.1
“EFFECTIVE DATE” means, unless an express disposition to the contrary exists in
the present Agreement, the date on which the last parties to these presents
signed this Agreement;




 
2.1.2
“AGREEMENT” means, the present Agreement and Annex “A” attached hereto;




 
2.1.3
“TERM OF THE PRESENT AGREEMENT” means, the initial term stated at paragraph 3.1
of these presents.



ARTICLE 3 - NOMINATION AND GRANTING OF A LICENSE


3.1
Under reserve of the methods enunciated in the present Agreement, WBOA grants to
CANADA INC. and CANADA INC. accepts from WBOA the right and authorization to use
the INTELLECTUAL PROPERTY on a non-exclusive basis, solely for the purpose of
embottling and packing of spring water bottles of various sizes in
New-Brunswick;



3.2
Under reserve of the provisions contained in the present Agreement, it is
strictly prohibited for CANADA INC. to use the INTELLECTUAL PROPERTY or to
permit its utilization or its use.

 
3

--------------------------------------------------------------------------------


 
ARTICLE 4 - TERM OF THE AGREEMENT


4.1
Subject to CANADA INC. not being in default in virtue of the present Agreement,
the present Agreement shall remain in force for a period of twenty (20) years
starting from the effective date and terminating on February 11, 2026;



4.2
In the event that CANADA INC. would be in default pursuant to the present
Agreement, the present Agreement will be terminated in accordance with Article
11 of these presents. In that event, CANADA INC., will immediately cease using
the INTELLECTUAL PROPERTY and shall convey to WBOA, in writing, within thirty
(30) days following the sending of the notice provided for at Article 11 of the
present Agreement, a complete inventory of all bottles bearing the INTELLECTUAL
PROPERTY (hereinafter referred to as the “INVENTORY”). WBOA will be entitled to
send a representative on premises in order to verify the correctness of the
INVENTORY, which INVENTORY will have to be liquidated without delay.



ARTICLE 5 - RESPONSIBILITIES AND OBLIGATIONS OF CANADA INC.


5.1
CANADA INC. understands, recognizes and agrees that the INTELLECTUAL PROPERTY is
important for WBOA. Consequently, CANADA INC.:




 
5.1.1
Shall execute its obligations pursuant to the terms of the present Agreement,
loyally, honestly and with diligence and shall deploy all reasonable efforts in
commerce in order to promote the INTELLECTUAL PROPERTY;




 
5.1.2
Shall utilize the INTELLECTUAL PROPERTY with care, assiduity and effectiveness.



ARTICLE 6 - LICENSE FEE


6.1
In consideration of the privileged, contractual relationship between the
parties, no license fee or royalty payments to CANADA INC. shall be charged for
the use of the INTELLECTUAL PROPERTY.



ARTICLE 7 - PROTECTION OF THE INTELLECTUAL PROPERTY


7.1
CANADA INC. acknowledges and declares that WBOA is the sole title holder of the
rights relating to the INTELLECTUAL PROPERTY. Furthermore, CANADA INC.
acknowledges that the Agreement and/or the use of the INTELLECTUAL PROPERTY
shall not have in any circumstance, the effect of conferring any right
whatsoever to CANADA INC. in the INTELLECTUAL PROPERTY except for the right to
use said INTELLECTUAL PROPERTY in conformity with the provisions set forth in
the present Agreement. CANADA INC. is prohibited to use a reduced or modified or
abbreviated form of the INTELLECTUAL PROPERTY or otherwise use the INTELLECTUAL
PROPERTY in a manner in which CANADA INC. conveys that it is the proprietor of
the INTELLECTUAL PROPERTY. During the course of the term of the present
Agreement, nor at any time following its termination, CANADA INC. shall not,
directly or indirectly, attempt to obtain the registration of the INTELLECTUAL
PROPERTY in whatever place in the world or attempt to lower the value of the
good will pertaining to the INTELLECTUAL PROPERTY;

 
4

--------------------------------------------------------------------------------


 
7.2
Without limiting the scope of the foregoing, CANADA INC. undertakes:




 
(i)
to sign, be it simultaneously with the signature of the present Agreement or
without delay upon WBOA’s request, all agreements and/or all documents which
WBOA deems necessary for the protection of its interests and its rights relating
to the INTELLECTUAL PROPERTY and to respect all legislation governing the
present agreement (i.e.; laws relating to the protection of the commercial
names, trade marks, etc.);




 
(ii)
to abstain from using the INTELLECTUAL PROPERTY, or any variant of the
INTELLECTUAL PROPERTY, in a manner to integrate it in its corporate name or in
its commercial designation or in any other way other than what is provided for
in the present Agreement, with exception to the regulatory norms applicable to
the contrary.



7.3
CANADA INC. shall use the INTELLECTUAL PROPERTY in a manner in which to
adequately protect all of WBOA’s rights. CANADA INC. is prohibited from taking
any measures susceptible to render the INTELLECTUAL PROPERTY null, to harm
WBOA’s rights or to create rights which are opposed to those of WBOA;



7.4
No property rights in the INTELLECTUAL PROPERTY are transferred to CANADA INC.
in virtue of the present Agreement;



7.5
With the exception of the use of the INTELLECTUAL PROPERTY as stipulated in the
present Agreement, CANADA INC. shall conduct business under its own corporate
name and conclude all contracts, banking arrangements, securities, documents and
other acts or agreements solely under its own corporate name. CANADA INC. shall
enter its own corporate name on all purchase orders, cash receipts and
stationery, and shall advise each supplier and all other person with which it
conducts business, that it is an independent contractor and that all debts
incurred by it are on behalf of CANADA INC.;



7.6
If CANADA INC. is informed:




 
(i)
of the real or apprehended violation of the real or apprehended counterfeit of
the INTELLECTUAL PROPERTY or,




 
(ii)
of all real or apprehended attempts by third parties with a view to delude or to
enter into unfair competition with WBOA or,




 
(iii)
that a third party alleges, claims or projects to allege or claims that the
INTELLECTUAL PROPERTY is likely to be a source of deception or of confusion in
the public or,

 

 
(iv)
that a third party alleges, claims or projects to allege or claims that the
INTELLECTUAL PROPERTY violates or impedes his rights in one way or another;

 
5

--------------------------------------------------------------------------------


 
CANADA INC. shall immediately advise WBOA and shall communicate to the latter
all information which it has in its possession to that effect. The parties
undertake to consult each other mutually on the modus operandi to adopt in order
to confront each violation or counterfeit of the INTELLECTUAL PROPERTY. In the
event that WBOA takes the responsibility to defend or to institute the
appropriate legal proceedings, CANADA INC. undertakes, in the name and to the
expense of WBOA, to sign all documents and to do all things, including without
restriction, to be party to all procedure which, in the opinion of WBOA’s
attorneys, could be necessary to carry through the legal proceedings.


Notwithstanding the foregoing, if WBOA refuses to institute legal proceedings
and informs CANADA INC., in writing, that it has no objection that CANADA INC.
institutes the legal proceedings, CANADA INC., shall have the liberty to
institute said proceedings at its own costs. In that event, WBOA shall offer its
full cooperation with respect to said legal proceedings. However, WBOA can, at
its own cost, join all pending legal proceedings instituted by CANADA INC. if
WBOA judges that the joining to said legal proceedings are opportune in the
circumstances. In addition, CANADA INC. agrees that all legal proceedings
instituted by it with a view to protect the INTELLECTUAL PROPERTY, at the
exception of all monetary claims, shall be for the behalf and in the interest of
WBOA. The expression legal proceedings utilized in the present Agreement
encompasses all demand letters, negotiations and dispute settlements, including
all arbitrations, as well as validly filed lawsuits with a competent tribunal.
CANADA INC., shall, in no case have, without the written approval of WBOA, the
authority to carry out the settlement or to carry through a compromise (trade
off) on a question which could affect, attenuate, diminish or limit, in any
which way whatsoever, WBOA’s property rights in the INTELLECTUAL PROPERTY or
WBOA’s right to use the INTELLECTUAL PROPERTY.


ARTICLE 8 - PUBLICITY AND PROMOTION


8.1
In its publicity and promotion CANADA INC.:




 
8.1.1
Shall publicize and promote in a manner in which to honour the reputation of
WBOA and the INTELLECTUAL PROPERTY;




 
8.1.2
Shall ensure that all publicity and promotional materials do not contain any
false representations, that said materials respect the norms set out by the Code
of Ethics governing advertising, that said promotional materials be in
conformity with the totality of the applicable legislation and that it be
compatible with the practices and promotions established at the occasion by
WBOA;



6

--------------------------------------------------------------------------------





 
8.1.3
With a view to guaranteeing the foregoing, CANADA INC. shall present to WBOA,
with a view to obtain its prior written approval, all publicity and promotional
material bearing the INTELLECTUAL PROPERTY as well as all other material bearing
the INTELLECTUAL PROPERTY. WBOA shall be deemed to have conveyed its required
approval if CANADA INC. fails to receive a written disapproval to that effect,
within thirty (30) days following the date at which WBOA receives the
aforementioned material.



ARTICLE 9 -REPRESENTATIONS AND WARRANTIES OF WBOA


9.1
WBOA declares and warrants the following to CANADA INC.:




 
9.1.1
WBOA has the right to grant to CANADA INC., the license and the right to use the
INTELLECTUAL PROPERTY in conformity with and subordinate to the other provisions
of the present Agreement.



ARTICLE 10 - SALE, ASSIGNMENT, TRANSFER


10.1
The present Agreement shall enure to the benefit of the successors and ayants
droit of WBOA;



10.2
CANADA INC. has no right to assign its rights and obligations pursuant to the
terms of the present Agreement to any one whatsoever, except for its ayants
droit;



ARTICLE 11 - EVENTS OF DEFAULT



11.1
The following events shall be deemed to be events of default and confer to WBOA
the right to terminate the present Agreement by conveying to CANADA INC., a
thirty (30) day written notice to that effect;

 

11.1.1
If CANADA INC. is in default in virtue of the Spring Water Supply Agreement and
the Manufacture of Secured Spring Water Ice Cubes and Water Bottle Agreement,
which Agreements were both entered into on February 11, 2006;




11.1.2
If CANADA INC. fails to pay on the due date, any amount due pursuant hereto;




11.1.3
If CANADA INC. fails to respect one or several clauses of the present Agreement;




11.1.4
If CANADA INC. is declared bankrupt or insolvent by a competent Court, assign
their business or all or a substantial part of their property for the benefit of
their creditors, in general;




11.1.5
If CANADA INC. otherwise than within the scope of an internal reorganization
authorized in writing by WBOA proceeds with the liquidation of its business or
all or a substantial part of its property or the winding up of its corporate
entity;

 
7

--------------------------------------------------------------------------------


 

11.1.6
If CANADA INC. avails itself of a law providing for the protection of insolvency
or of a law relating to reorganization, arrangement, liquidation or any other
similar law affecting the rights of creditors, in general;




11.1.7
If CANADA INC. files a proposal within the terms of the Bankruptcy and
Insolvency Act (Canada) or does not dispute the filing by a third person of a
petition for bankruptcy within the terms of the said Act;




11.1.8
If CANADA INC. requests the nomination of a trustee, liquidator or a receiver to
administer or liquidate its business or all or a substantial part of its
property or does not dispute the filing by a third person of a petition
providing for said nomination;




11.1.9
If the business of CANADA INC. or all or a substantial part of its property are
the object of a repossession by a creditor or are under receivership or if a
liquidator is nominated, to administer or liquidate its business or all of a
substantial part of its property, unless said repossession, receivership or
nomination of a liquidation is cancelled within a period of thirty (30) days;




11.1.10
Without limiting the generality of the foregoing, if CANADA INC. violates one or
several of its obligations incumbent upon it pursuant to the present Agreement.



ARTICLE 12 - GOVERNING LAW


12.1
This Agreement shall be governed by the laws in force and in effect in the
Province of Quebec;



ARTICLE 13 - GENERAL PROVISIONS


13.1
The headings and the numbering of the provisions contained in the present
Agreement or in its Annexes are inserted solely for the purpose of facilitating
its reading and they shall in no way affect the interpretation of a provisions;



13.2
The parties hereby acknowledge and agree that each is an independent contractor,
that neither party shall be considered the agent, representative, master or
servant of the other, for any purpose whatsoever, and that neither party has any
authority to enter into any contract, to assume any obligations, or to give any
warranties or representations on behalf of the other party hereto. Nothing in
this Agreement shall be construed to create a relationship of partners, joint
ventures, fiduciaries, agency or any other similar relationship between the
parties;



13.3
Except as expressly provided to the contrary herein, each section, term and
provision of this Agreement, and any portion thereof shall be considered
severable and if for any reason, any such provision of this Agreement is held to
be invalid, contrary to, or in conflict with any applicable present or future
law or regulation in a final, unappealable ruling issued by any Court, agency or
arbitration, tribunal with competent jurisdiction in a proceeding to which WBOA,
that ruling shall not impair the operation of, or have any other effect upon,
such other portions of this Agreement, as may remain otherwise intelligible,
which shall continue to be given full force and effect and bind the parties
hereto. However, any portion held to be invalid shall be deemed not to be a part
of this Agreement;

 
8

--------------------------------------------------------------------------------


 
13.4
The waiver by WBOA or by CANADA INC., as the case may be, of a breach of any
terms or condition contained in this Agreement shall not be deemed to be a
waiver of such term or condition or of any subsequent breach of the same or of
any term or condition herein contained. The subsequent acceptance by WBOA of any
amount payable hereunder whether by CANADA INC. or otherwise, shall not be
deemed to be a waiver of any preceding breach of any term or condition of this
Agreement, other than the failure to pay the particular amount so accepted,
regardless of WBOA’s knowledge of such preceding breach at the time of
acceptance of such amount. No term or condition of this Agreement shall be
deemed to have been waived by WBOA or CANADA INC. unless such waiver shall be in
writing;



13.5
The respect of the delays provided for in the present Agreement is an essential
element hereto;



13.6
Each of the parties hereto hereby covenants and agrees to execute and deliver
such further and other agreements or documents and to cause to be done and
perform any further and other acts and things as may be necessary or desirable
in order to give full effect to this Agreement;



13.7
All notices, consents, approvals, statements, authorizations, documents or other
communications required or permitted to be given hereunder shall be in writing,
and shall be delivered personally or by express courier to the said parties at
their respective addresses set forth hereunder, namely:




TO:
WBOA
5 Place Ville Marie, bureau 1108
Montreal, Quebec H3B 2G2



     

TO:
4287762 CANADA INC.
3175 Thibeau Blvd.
Trois-Rivières, Quebec G8T 1G4



     

TO:
ANTIROUILLE METROPOLITAIN CANADA LTÉE
3175 Thibeau Blvd.
Trois-Rivières, Quebec G8T 1G4

 
Or at any such other address or addresses as the interested party may designate
by notice, in writing, so given to the other party hereto, as provided herein
before;
 
9

--------------------------------------------------------------------------------




13.8
This Agreement, the documents referred to therein or annexed hereto constitute
the entire, full and complete agreement between WBOA and CANADA INC., concerning
the subject matter hereof and supercede all prior agreements. Each of the
parties acknowledges that no other representations have been made or have
induced either of the parties to execute this Agreement and there are no
representations, inducements, promises or agreements, oral or otherwise, between
the parties not embodied herein which are of any force or effect with reference
to this Agreement or otherwise. No amendment, change or variant from this
Agreement shall be binding on either party unless executed in writing;



13.9
All rights, remedies and recourses of the parties pursuant to this Agreement are
cumulative and not alternative to all of its other rights, recourses and
remedies hereunder, under any other agreement between the parties, at law or in
equity;



13.10
Subject to the restrictions on assignment contained in this present Agreement,
this Agreement shall enure to the benefit of and be binding upon the parties and
their respective heirs, executors, administrators, successors and assigns;



13.11
Neither party shall be liable to the other for such parties failure to perform
its obligations hereunder if such failure is due to a case of force majeure
beyond the reasonable control of such party.



ARTICLE 14 - INTERVENTION


14.1
The INTREVENANT hereby intervenes hereto in order to attest that it has taken
cognizance of the present Agreement and that it is in accordance with the terms
and conditions contained thereto.



IN WITNESS WHEREOF, THE PARTIES HERETO HAVE SIGNED THIS AGREEMENT:


At Trois-Rivières, this 11th day of the month of February 2006.


WATER BANK OF AMERICA INC.
 
(SGD) 

--------------------------------------------------------------------------------

Per: Jean-Jean Pelletier, Administrator
duly authorized as he so declares
 
 
4287762 CANADA INC.
 
(SGD)

--------------------------------------------------------------------------------

Per: Bruno St-Onge, Administrator
duly authorized as he so declares


10

--------------------------------------------------------------------------------




ANTIROUILLE METROPOLITAIN CANADA LTÉE
 
(SGD)

--------------------------------------------------------------------------------

Per: Bruno St-Onge, Administrator
duly authorized as he so declares
 
Document annexed to the undersigned notary’s minute #13 737
after having been recognized as true, correct and signed for
identification purposes in the presence of the undersigned notary.


(SGD) Jean Jean Pelletier
(SGD) Bruno St-Onge
(SGD) Bruno St-Onge
(SGN) Notary Danielle Lesieur


11

--------------------------------------------------------------------------------